Case 1:19-cv-06189-LDH-RML Document 25 Filed 11/23/20 Page 1 of 3 PageID #: 258




                                                                             JENNIFER A. GOLINVEAUX
                                                                                                        Partner
                                                                                                (415) 561-1506
                                                                                     JGolinveaux@winston.com
 November 23, 2020

 VIA ECF

 The Honorable Robert M. Levy
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:    Airwair International Ltd, a company of the United Kingdom, v. Primark US
        Corporation, a Delaware corporation, Primark Limited, a limited company in England
        and Wales, Case No. 19-cv-06189 LDH-RML

 Dear Judge Levy:

          Defendants submit this reply to Plaintiff’s response (Dkt. No. 23) to Defendants’ letter
 brief requesting the entry of a protective order (Dkt. No. 21). Not only does Plaintiff’s
 response violate Local Rule 37 by being more than double the permitted page limit, it fails to
 provide any on point authority for Plaintiff’s extraordinary position that it should be permitted
 to use the discovery process in this litigation to seek confidential information for use in parallel
 proceedings against a different Primark entity in Europe. Defendants respectfully submit this
 brief reply (which together with their opening letter brief is still shorter than Plaintiff’s
 response) to address these issues.
          I.      Plaintiff’s Response Violates the Local Rules on Permitted Page Limits.
          Local Rule 37(c) states that an opposing party may submit a responsive letter not
 exceeding three pages attaching relevant materials. Plaintiff’s response, however, is seven
 pages and includes five exhibits ranging from 3-47 pages. Defendants’ letter brief abided by the
 three-page limit. Plaintiff should not be permitted to flaunt the Local Rules.
          II.     Plaintiff’s Request To Use Confidential Discovery Obtained in This Action
                  in a Separate Foreign Action Should be Rejected.
          As is entirely standard and appropriate, Your Honor’s standing Confidentiality Order
 contemplates use of confidential information obtained in discovery to be limited to the instant
 litigation. Plaintiff has failed to cite any on point authority to support its position that it should
 be permitted to expand the Confidentiality Order to expressly authorize it to seek and use
 confidential discovery in this case to bolster foreign proceedings. Plaintiff’s attempt to rely on
 Sony Computer Entm’t Am., Inc. v. NASA Elecs. Corp., 249 F.R.D. 378, 383 (S.D. Fla. 2008) is
 premised on a faulty analysis. Plaintiff argues that Sony Computer implies that use of
 documents produced in one litigation is appropriate in a substantially related litigation.
 However, the court’s analysis regarding the scope of use of documents in Sony Computer was
 narrowly constricted to a proposed burden-shifting provision in the protective order to have the
 adverse party, show by clear and convincing evidence, that it did not obtain the identity of
 customers or suppliers through unauthorized Confidential Attorney Eyes Only information. Id.
 at 383. The court’s opinion was limited to finding that specific burden-shifting provision to be
 unnecessary when balancing the respective parties’ interests of access to documents on the one
Case 1:19-cv-06189-LDH-RML Document 25 Filed 11/23/20 Page 2 of 3 PageID #: 259

                                                                      The Honorable Robert M. Levy
                                                                                November 23, 2020
                                                                                            Page 2



 hand and potential for misuse on the other. Plaintiff’s position is also incorrect because it
 asserts that the parallel litigation involves the same trade dress asserted by Plaintiff. However,
 each litigation is based on Plaintiff’s respective U.S. and EU trade dress registrations in those
 countries only. The principle of territoriality is fundamental to trademark law. A trademark has
 a separate legal existence under each country’s laws and trademark rights exist in each country
 solely according to that nation’s laws. Topps Co., Inc. v. Cadbury Stani S.A.I.C., 526 F.3d 63,
 70, 86 U.S.P.Q.2d 1821 (2d Cir. 2008).
          Here Plaintiff acknowledges that neither Defendant in this case is party to the parallel
 EU litigation. Yet Plaintiff insists on being permitted to use confidential information produced
 by Defendants in this case in parallel proceedings against other Primark entities and appears to
 be delaying settlement discussions and mediation towards that end. This is an entirely improper
 use of the discovery process.
          Plaintiff’s rationale for using Defendants’ documents in the EU litigation lacks merit.
 Plaintiff argues that it should be able to use Defendant Primark Limited’s documents in the EU
 litigation because it is the parent of the defendant in the EU litigation. Not only is that false, it
 does not justify using discovery in this case to bolster claims in a parallel foreign proceeding.
          III.    An Attorney’s Eyes Only Designation is Appropriate Here Given the Role
                  of Plaintiff’s In-House Counsel over this Action and the Parallel Foreign
                  Action.
          An Attorney’s Eyes Only designation is contemplated in Your Honor’s standing
 Confidentiality Order in appropriate circumstances. It is appropriate here since Plaintiff’s in-
 house counsel plays a role managing both litigations and Plaintiff admittedly wishes to use
 documents in this case to advance other foreign enforcement actions. See Sony Computer
 Entm’t Am., Inc. v. NASA Elecs. Corp., 249 F.R.D. 378 (S.D. Fla. 2008) (holding that an
 “attorneys’ eyes only” designation was appropriate where plaintiff’s in-house counsel had a
 significant role in enforcement decisions making it difficult for her to “compartmentalize” the
 information she received.) Plaintiff’s in-house counsel manages both litigations, has verified
 Plaintiff’s discovery responses, in addition to relevant documents submitted to the USPTO,
 such as trademark applications. Plaintiff admittedly wishes to use discovery in this action in
 connection with parallel foreign enforcement proceedings and confirms that they are planning
 to share documents with their in-house client, who is in charge of global enforcement for
 Plaintiff. (See Dkt. No. 23 at 2, 5, and 6.) Even with the best-intentioned counsel, it is difficult
 for a person to compartmentalize information. Defendants cited to Koninklijke Philips N.V. v.
 iGuzzini Lighting USA, Ltd., 311 F.R.D. 80, 83 (S.D.N.Y. 2015) for this proposition, and
 Plaintiff’s assertion that the case is inapplicable because it dealt with a bar on patent
 prosecution counsel misses the point.
          An AEO designation is also necessary here because the parties sell the same lines of
 products and the range of documents to be produced in this litigation, such as revenue, design
 and supplier information that Plaintiff is seek, are confidential and commercially sensitive.
 Plaintiff’s attempt to distinguish Vesta Corset Co., Inc. v. Carmen Foundations, Inc., No. 97
 Civ. 5139, 1999 WL 13257 (S.D.N.Y. Jan.13, 1999) is incorrect. First, Vesta Corset was not
 limited to disclosure of trade secrets. The parties in Vesta Corset were both engaged in the
 business of designing, manufacturing, distributing, and selling intimate apparel for women and
 the issue related to disclosure of confidential information to each parties’ presidents. The
 disclosure of specific documents at issue in Vesta Corset included documents “relating to its
 [Vesta’s] pricing, profits, costs, overhead, manufacturing specifications, customer lists, price
 structure, and dealings with a common customer.” Id. at 1. Essentially identical documents at

                                                   2
Case 1:19-cv-06189-LDH-RML Document 25 Filed 11/23/20 Page 3 of 3 PageID #: 260

                                                                     The Honorable Robert M. Levy
                                                                               November 23, 2020
                                                                                           Page 3



 issue here. The court stated, “[t]his action involves one of those rare instances where a party’s
 right to review all material produced in discovery may be limited due to the commercially
 sensitive nature of the information.” Id. at 2. The court found that “[p]rotective orders that limit
 access to certain documents to counsel and experts are commonly entered in litigation
 involving trade secrets and other confidential research, development, or commercial
 information.” Id. at 3.
         For all of these reasons and the reasons stated in Defendants’ opening letter brief,
 Defendants respectfully request that their version of Your Honor’s standing Confidentiality
 Order be adopted.

  Dated: November 23, 2020                     WINSTON & STRAWN LLP

                                               By: /s/ Jennifer A. Golinveaux
                                                    Jennifer A. Golinveaux

                                               Attorneys for Defendants
                                               PRIMARK US CORPORATION
                                               PRIMARK LIMITED




                                                   3
